DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/13/22 have been fully considered but they are not persuasive. The Sederquist reference still applies albeit in modified form as necessitated by amendment. Since the arguments are directed to the anticipation of the claims in view of Sederquist in light of the amendment, the arguments are moot. 
While the USC 112 rejections for the dependent claims have been obviated by amendment, the USC 112 rejections of claim 1 pertaining to the region of highest temperature level still apply. “A region of the highest temperature level minus 200 K of the production zone” is indefinite because the highest temperature level of the production zone is neither defined nor static. Such a region would have no definite boundaries.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: that between the region of the highest temperature level and the zones of the device. It is unclear where this region is in relation to the other elements. Nor is it clear how the region of the highest temperature level is structurally distinguishable from the region of the highest temperature level minus 200 K. Claims 2-10, 12, and 13 depend on claim 1.
The term “highest temperature level minus 200 K” in claim 1 is a relative term which renders the claim indefinite. The term “highest temperature level minus 200 K” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what a region of highest temperature level minus 200 K is when the highest temperature is not defined. The highest temperature level minus 200 K could be any value and therefore in any location. Claims 2-10, 12, and 13 depend on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sederquist (US 4,240,805).
Sederquist discloses a process comprising: performing reformation and cracking in zone 2 region 1 which contains a bed of packing material (column 6, lines 7-19); guiding the product gas stream through zone 3 which contains a bed packing material that absorbs heat from the product gas (column 6, lines 39-43); guiding a purge gas through zone 3, zone 2 region 2, and zone 2 region 1 (in that order) such that heat is transferred into the purge stream (column 7, lines 14-32); regenerating the reactor zones with the purge gas and air in reverse flow direction to the process to provide heat to zone 2 (column 7, lines 14-32); wherein the process is operated cyclically (the make and regeneration cycles).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sederquist (US 4,240,805) in view of D’Souza (US 2007/0033873 A1).
Regarding claims 1 and 13, Sederquist discloses a process comprising: performing reformation and cracking in zone 2 region 1 which contains a bed of packing material (column 6, lines 7-19); guiding the product gas stream through zone 3 which contains a bed packing material that absorbs heat from the product gas (column 6, lines 39-43); guiding a purge gas through zone 3, zone 2 region 2, and zone 2 region 1 (in that order) such that heat is transferred into the purge stream (column 7, lines 14-32); regenerating the reactor zones with the purge gas and air in reverse flow direction to the process to provide heat to zone 2 (column 7, lines 14-32); wherein the process is operated cyclically (the make and regeneration cycles). Sederquist does not disclose the use of an inert purge gas in the same direction as the reactant gas. D’Souza—in an invention for an upright bed reactor with regeneration means—discloses providing an inert purge gas in the same pathway as the fuel is provided in an alternating cycle to modulate the reaction conditions for the fuel flow (paragraph 42). It would have been obvious to one having ordinary skill in the art at the time of invention to add a purge gas stream in the fuel pathway of Sederquist to control the temperatures and conditions of the reactor as suggested by D’Souza. 
Regarding claim 2, Sederquist discloses that the heat required for the reformation reaction is introduced into the purge stream (column 7, lines 14-32).
Regarding claim 3, Sederquist discloses that during regeneration, heat is not input and provided by the sensible heat (column 6, lines 25-31).
Regarding claim 4, Sederquist discloses material flow rates within the range claimed (column 12, lines 25-43).
Regarding claim 5, Sederquist discloses that the zones are filled with packing material with a specific interfacial area as claimed (column 12, lines 44-56). 
Regarding claim 6, Sederquist discloses that the zones are filled with reformation catalyst (column 6, lines 14-35) and inert packing material (column 5, lines 58-60).
Regarding claim 7, Sederquist discloses that the feedstock is natural gas (column 5, lines 65-68) and the purge gas is hydrogen (column 7, lines 14-32) which are the same materials as disclosed in the instant specification. Thus their properties would be the same.
Regarding claim 8, Sederquist discloses that heat of reaction is provided by combustion of fuel and oxygen (column 7, lines 14-32) at temperatures between 700 and 1,000 °F (column 6, lines 9-12).
Regarding claim 9, Sederquist discloses that that the production (make) mode and regeneration mode are each 50% of the total duration (column 12, lines 17-24).
Regarding claim 10, the Office takes the position that loading and unloading of the reactor would occur when no gas is flowing as this would necessarily be the case when building the reactor.
Regarding claim 12, Sederquist discloses flow rates within the range claimed (column 12, lines 25-43).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725